 THE VISKING CORPORATION59THE VISKINGCORPORATION1andCHICAGO JOURNEYMENPLUMBERSLOCAL UNION No. 130,U. A., AFL,PETITIONER.CaseNo. 13-RC-2168.October22,1952Decision and Direction of ElectionsUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before Helene Zogg, hearingofficer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-member panel [Chairman Herzog and Members Styles and Peterson].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organization involved claims to represent certain em-ployees of the Employer.3.A question affecting commerce exists concerning the represen-tation of employees of the Employer within the meaning of Section9 (c) (1) and Section 2 (6) and (7) of the Act 24.The appropriate unit :The Petitioner seeks a unit of all plumbers and helpers, pipefittersand helpers, and lead burners and helpers, at the Employer's Chicago,Illinois, plant, excluding all other employees and supervisors as de-fined in the Act. In the alternative, the Petitioner seeks two separateunits composed of (1) all plumbers and helpers and pipefitters andhelpers, excluding all other employees and supervisors as defined inthe Act and (2) all lead burners and helpers, excluding all otheremployees and supervisors as defined in the Act.There is no historyof bargaining for the employees involved in this case.3At its clearing division plant in Chicago, Illinois, the Employermanufactures seamless cellulose tubing.The production of this cellu-lose tubing is a continuous chemical process which involves severalsteps.In the chemical section of the production department, woodpulp or cotton linters are mixed with caustic soda.After this mix-ture is steeped, the excess caustic is pressed out.The mixture isI The Employer's name appears as amended at the hearing.2The Employercontendsthatno question concerning representation was raised by thePetitioner's letter of January 23, 1952, that the Petitioner does not have sufficient showingin the units sought, and that the Petitioner's constitutional jurisdiction prevents it fromadequately representing employees in the proposed units.We findno merit in thesecontentions.SeeAdvance Pattern Company,80 NLRB 29;Himes Brothers Dairy Company,89 NLRB 531;The Baldwin Locomotive Works,76 NLRB 922.The Employer's truck drivers are represented for purposes of collective bargaining by alocal of the International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpersof America, AFL.101 NLRB No. 6. 60DECISIONS OF NATIONAL LABOR RELATIONS BOARDthen shredded and stored in cans for ripening.These cans are thendumped into rotating drums called barattes and carbon bisulphide isadded.The resulting compound, sodium cellulose xanthate, isdumped into vissolvers where it is mixed with water and causticto form viscose.The viscose is pumped to a ripening room, whereit remains for about 3 days. It is then pumped to the extrusion ma-chines and extruded under pressure through ring-shaped nozzles,which are in tanks containing a sulphuric acid solution.The cellu-lose casing then passes continuously and directly into a dryer, fromwhich it is wound on steel reels. It usually takes approximately 4days to complete this process.The casing may then be cut, printed,wrapped, and packed for shipment.The clearing division plant is divided into two departments, the pro-duction department and the engineering department.The engineer-ing department is further divided into the construction and mainte-nance, powerhouse, and engineering sections.Each of these sectionsis under the separate supervision of a maintenance foreman.Theconstruction and maintenance section employees include shop crewsand production area crews, each crew being under the immediate su-pervision of a maintenance foreman.The Employer contends that the proposed unit is inappropriate,alleging (1) that there is an industry-wide pattern of plant-widebargaining, (2) that there is a high degree of integration between itsproduction and maintenance operations, and (3) that pipefittingwork is done by many categories of maintenance employees not in-cluded in the proposed unit.(1)Bargaining pattern in the industryThe Employer contends that there is a pattern of plant-wide bar-gaining in the branch of the chemical industry to which it belongs,'which precludes the establishment in its plant of less than an over-allunit.While the Board, in denying craft severance, has considered,among other factors, the existence of a pattern in the industry ofover-all bargaining, that factor is not in itself sufficient to render theunits here sought inappropriate.Moreover, the Board has here-tofore found a craft unit to be appropriate for the purposes of collec-tive bargaining in at least one case involving the branch of thechemical industry with which the Employer identifies itself .5(2)The integration of production and maintenanceThe Employer contends that the proposed unit is inappropriatebecause of the alleged integration of its production and maintenanceThe Employer appears to identify itself with that branch of the chemical industry whichemploys the viscose process,including production of rayon and cellophane,as well as theseamless cellulose tubing manufactured by the Employer.5Celanese Corporation of America,80 NLRB 61. THE VISKING CORPORATION61operations.In support of this contention, the Employer relies es-sentially upon the fact that production employees issue orders forrepairs to the engineering department; in some instances, productionsupervisors issue orders directly to maintenance crews; and produc-tion employees assist maintenance employees in making repairs. Suchassistance, however, does not involve the exercise of any craft skillsby the production employees.These circumstances do not, in ouropinion, establish such a high degree of integration between productionand maintenance as to preclude their establishment as a separateunit .6(3) Is the proposed pipefitters' unit a segment of a craft unit?The Employer contends that pipefitting work is done by employeesother than the pipefitters and their helpers.The Employer's pipe shop and its equipment are separately locatedin a nonenclosed area in the maintenance department.There areseven employees in the pipe shop,six ofwhom are rated as generalmechanics and one as a helper.Only two of these employees hadpipefitting experience when hired, one for 5 years and the other for1 year.The employee with 5 years' experience was initially employedat the journeyman's rate.The rest did not receive a journeymanrating until they had worked as helpers for 4 or 5 years.All of theseemployees perform only pipefitter's work, which includes cleaning,cutting, threading, fitting, and installing pipe and pipelines of varioussizesand under diverse conditions.This work is accomplishedthrough the use of the usual tools of the pipefitter's trade.They areunder the direct and immediate supervision of the pipefitter foremanat all times, whether working in the pipe shop or in the productionarea.Although a large percentage of their work is performed inthe production area, these employees do not have any productionduties.The Employer has not adopted a formal apprenticeship pro-gram for any of its maintenance employees, but each pipefitter hasto spend 4 or 5 years as a helper to an experienced pipefitter beforereceiving the journeyman's rate.?We are satisfied from the recordthat these employees exercise the usual skills of the pipefitters' craft.9The Employer contends also that the continuous nature of its manufacturing processrequires a high degree of coordination between production and maintenance operations.To forestall costly breakdowns in production equipment,the Employer preschedules a largepart of its maintenance work.However,such factors have not been deemed by the Boardto preclude the establishment of craft units.SeeCelanese Corporation of America,84NLRB 20T;Sinclair Rubber, Inc.,96 NLRB 220.Moreover,there is a dearth of evidencein the record as to the extent to which the specific work of the employees sought by thePetitioner is, in fact, prescheduled.'The Board has often held that craftsmen may be developed by on-the-job training.SacoLowell Shops,89 NLRB 598. 62DECISIONSOF NATIONALLABOR RELATIONS BOARDThe Petitioner is willing to include in this proposed unit the fivenozzle setter mechanics, should the Board find that they performpipefitting work a substantial portion of their time.These employeesprimarily clean, adjust, and install extrusion machine nozzles.Theirpipefitting work consists of dismantling, cleaning, and reinstalling asmall pipe structure which is adjacent to the extrusion nozzles.Thispipe work can be learned by an employee within 3 or 4 weeks.Whileitmay take a nozzle setter mechanic 3 or 4 years to become skilled inthe installation of perpendicular nozzles, there is no evidence thatthey possess, or exercise, all the skills of the pipefitters' craft.Astheir pipefitting work appears to be of a routine and unskilled nature,we shall exclude them from the unit.The Petitioner desires that the daytime powerhouse mechanics beincluded in the unit, as they perform skilled pipefitting work withrespect to the steam and compressed air pipelines.However, it isnot clear from the record whether all of these employees regularly dopipefitting work a substantial portion of their time.We will in-clude in the unit only such of these employees as regularly devote asubstantial part of their time to pipefitting work.,,The Employer contends that the eight rotating shift mechanics,two on each 8-hour shift, also perform pipefitting work.The recorddiscloses that these employees perform various types of repair workthroughout the plant, such as repairing pumps, performing minorelectrical jobs, constructing wooden platforms, replacing worn me-chanical parts in production machines, and cleaning and installingextrusion machine nozzles.Their pipe work consists primarily ofrepairing minor waterline leaks which occur on the second and thirdshifts.They do not work on pipes while the pipefitters are on duty.The pipe work of the shift mechanics appears to be of a routine andunskilled nature.We shall, therefore, exclude them from the unit.The Employer contends that many employees in the productionarea crews of the construction and maintenance section do pipefittingwork.Each of these crews is assigned to a production area to repairand overhaul the machinery located therein.Their pipe work con-sists of disconnecting, cleaning, and connecting the small pipe assem-blies which are adjacent to the machines being repaired by them. Theymay assist the pipefitters on heavy jobs or during emergencies, but suchassistance is not of a skilled nature.Thus the pipe work performedby the production area crews is of a routine and unskilled nature andwe shall exclude them from the unit.The lead burners and helpers are under different supervision andexercise skills different from those of the pipefitters in the performanceof their work.We shall, therefore, exclude them from the proposed8The Ocala Star Banner,97NLRB536;Sun Vaiiey Bus Lines,Inc.,99 NLRB 844. THE VISKING CORPORATION63pipefitters' unit and shall consider their appropriateness as a separateunit as requested in the alternative by the Petitioner.We find that the following employees of the Employer constitutea unit appropriate for the purposes of collective bargaining within themeaning of Section 9 (b) of the Act : All pipefitters and their helperswho are assigned to the pipefitters' shop and all daytime powerhousemechanics who regularly perform pipefitting work a substantial por-tion of their time, excluding all other employees and supervisors asdefined in the Act .9The Proposed Lead Burners' UnitFour employees are presently assigned to the lead burners' shop,which is an enclosed area in the maintenance department.Two ofthese employees are first-class lead burners, one is a class B lead burnerand one is a lead burner helper.These employees perform the highlyskilled operation of fabricating, installing, maintaining, and repairinglead equipment.No other employees of the Company perform leadburning work.They do a substantial part of their work in the leadburners' shop.They also work on the lead lining of tanks and otherequipment located throughout the production area.These employeesare supervised by the assistant foreman of the construction and main-tenance section.Although the nature of their employment brings thelead burners in close contact with other maintenance employees andproduction employees, they perform only lead burning work exceptin emergencies or when, as infrequently happens, there is a dearth oflead burning work.Other maintenance employees and productionemployees may assist the lead burners on a heavy job, but their servicesare not of a skilled nature and the lead burners are at all times clearlydistinguishable from these other employees.We find that the lead burners and helpers, excluding all other em-ployees and supervisors as defined in the Act, constitute a unit appro-priate for the purposes of collective bargaining within the meaningof Section 9 (b) of the Act1°[Text of Direction of Elections omitted from publication in thisvolume.]9 Merck&Co., Inc.,88 NLRB 975;Hughes Tool Company,88 NLRB 1039.We do notmake a unit finding as to plumbers,as no employees so classified are employed at theclearing division plant.InMonsanto Chemical Company,78 NLRB 1249, the Board found inappropriate thepipefitters'unit sought to be severed by the petitioner in that case because of the absenceof any clear line of demarcation in work,experience,and skill between the employees soughtto be included and other employees sought to be excluded.However, in the instant case,the employees whom the Petitioner would exclude from the unit do not possess or exerciseskills comparable to those of the employees whom the Petitioner is willing to include.11E.I.DuPont de Nemours d Co., Inc., 72NLRB 361.